DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-17, in the reply filed on 11/29/21 is acknowledged.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-13, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogg (US 2011/0039050).
 	Regarding claims 11, 17, Hogg discloses the same invention as claimed, including an implantable medical device (abstract) comprising a device body and a package configured for packaging the device body (Figure 1), the package comprising at least one organic film layer and at 
 	Regarding claim 12, Hogg discloses the inorganic film with biocompatibility comprises the same compounds as recited (Paragraphs 23-25).
	Regarding claim 13, Hogg discloses the same organic and inorganic film thicknesses as recited (Paragraphs 20, 23-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg (US 2011/0039050) in view of Won (US 2018/0331328).
 	Regarding claims 14-15, Hogg discloses multiple barrier layers (Paragraph 19), but does not disclose buffer layers.  However, Won teaches buffer layers between barrier layers (Paragraph 5) including organic buffer layers of PTFE (Paragraphs 20, 30), in order to relax film stresses.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hogg as taught by Won to include PTFE buffer layers above an organic or inorganic film layer, in order to relax film stresses.
 	Regarding claim 16, Hogg or Won do not explicitly disclose the same range of thickness as recited for the buffer layer.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05.  In this instance, the PTFE layer of Won performs the same function as Applicant of serving as a buffer layer.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hogg and Won to include the recited buffer layer thickness, since such a modification would have amounted to merely choosing an optimal or workable range through routine experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solom (US 2003/0120320) shows an encapsulated IMD.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792